Citation Nr: 1630664	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with spondylolisthesis (lumbar spine disability). 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain.  

4.  Entitlement to an initial rating in excess of 10 percent for rebound headaches. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for training from May 2009 to October 2009 and on active duty from October 2010 to December 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with spondylolisthesis, entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity, and entitlement to an initial rating in excess of 10 percent for cervical spine strain are  
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's rebound headaches, caused by the use of medication for lumbar spine disease, manifests as twice daily mild headaches that are not prostrating and are relieved after the use of the medication.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for rebound headaches are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7. 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In March 2012 and September 2013, the RO provided notices that met the requirements to substantiate claims for service connection including on a secondary basis.  The Veteran has appealed the initially assigned ratings.  Additional notice is not required for such downstream issues.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  Dingess v. Nicholson, 
19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180  (May 5, 2004).  

VA obtained the Veteran's service treatment records, post-service VA treatment records through March 2015, and received records of treatment by a private chiropractor from July to August 2013.  A VA examination was provided in January 2014.  In notices of disagreement in August 2013 and May 2014, the Veteran's representative provided lengthy summaries of law regarding the standards for adequacy of examinations but did not articulate any specific shortcomings in the examinations or any other aspect of VA's duty to notify and assist with respect to this specific case and the issue decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a Nebraska Army National Guard carpenter and mason with active duty service in Afghanistan from October 2010 to October 2011 and continued National Guard service until April 2013.  While deployed, he sustained injuries in a military vehicle accident in February 2011.  He contended through his representative that the service-connected disabilities on appeal are more severe than are contemplated by the initial ratings.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In March 2014, the RO granted service connection and a 10 percent rating for rebound headaches, effective July 26, 2013.

There are no current, listed rating criteria for rebound headaches.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings will be avoided.  38 C.F.R. § 4.20.  The Veteran's headaches are currently rated by analogy to migraine headaches which are evaluated under Diagnostic Code 8100.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum, 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board finds this Diagnostic Code to be the most appropriate because it best addresses the symptomatology and anatomical localization.  

Service treatment and post-service VA treatment records prior to July 2013 are silent for any injury or symptoms involving the head or neck.  In the initial January 2012 primary care assessment, the VA PA noted the Veteran's report of the circumstances of his accident in service, and he made no mention of a head or neck injury.  The Veteran reported sustaining several head injuries prior to service and that he experienced twice weekly headaches but denied any neck pain. 

In July 2013, the private chiropractor noted the Veteran's report of intermittent neck pain and headaches.  The chiropractor noted muscle spasms and hypomobility at two cervical levels and diagnosed cervical spine sprain/strain and cervicogenic headaches.  After treatment with manipulation, trigger point work, myofascial release, therapeutic exercise, and electric stimulation, the Veteran reported improvement in neck symptoms.  

In January 2014, a VA examiner noted a review of the claims file and the Veteran's report that he came out of his seat during the vehicle accident in service and hit his head on the ceiling of the vehicle.  He reported that he had been experiencing headaches for the past two years and that his neck felt that it needed to be stretched out, particularly after long automobile rides and prolonged sitting.  The Veteran also reported that he experienced headaches twice per day: once on awakening because of poor sleep from back pain and again 10 hours into a 14 hour day.  He regularly used pain medication prescribed for his lumbar spine disease.  The episodes lasted from minutes to hours but were not prostrating attacks.  The physician diagnosed rebound headaches caused by the medication prescribed for service-connected lumbar spine disease.  The examiner specifically indicated that the described headaches were not characteristic prostrating attacks of migraine headache pain.  The examiner assessed the severity of the episodic headaches as "an annoyance type thing." 

VA outpatient treatment records from October 2013 to March 2015 show continued use of pain medication for lumbar spine disease with continued rebound headaches.  

The Board finds that the Veteran is competent and credible in his reports of the circumstances of the injury in service and his post-injury observable symptoms such as headaches.  Although an injury to the head or any neck or headache symptoms were not reported after the accident in service or any time prior to July 2013, the symptoms were consistent with the nature of the accident and were accepted by clinicians as consistent with symptoms and treatment for the service-connected lumbar spine disease. 

The Board finds that a rating in excess of 10 percent for rebound headaches is not warranted because the Veteran does not experience prostrating attacks.  Although the headaches occur twice daily, he did not report any deficits in the performance of his occupational duties or activities of daily living caused by the headaches or the medication.  

In view of the Veteran's report of hitting his head during the vehicle accident in service, the Board considered the applicability of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015) for rating traumatic brain injury.  The Board finds that it is not applicable in this case because the Veteran has not been diagnosed with this disorder.  Examiners were aware of the Veteran's report of the circumstances of the accident but found that the headaches were secondary to medication for lumbar spine disease and not a manifestation of a traumatic brain injury. 

Extra-schedular Consideration

Whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008),

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the manifestations of the Veteran's rebound headaches are adequately addressed in the respective rating criteria applied above based on objective clinically observed factors with consideration of the Veteran's competent and credible lay statements of his observable symptoms.  Neither the Veteran nor his clinicians noted any unusual side effects of medication other than headaches which have been assigned an appropriate rating.  As the rating criteria adequately contemplate all the manifestations of the Veteran's disability on appeal, referral for extra-schedular consideration is not warranted. 

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims held that entitlement to a total disability rating based on individual unemployability (TDIU) can be considered part and parcel of the underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not suggest that he is unemployable solely due to his headaches.  Hence, on these facts, consideration of a TDIU in connection with the increased rating claim decided herein is not warranted.  


ORDER

An initial rating in excess of 10 percent for rebound headaches is denied. 


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The April 2012 and January 2014 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to evaluate the service connected lumbar spondylosis with spondylolisthesis, radiculopathy of the right lower extremity, and cervical spine strain.  

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back and neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


